Title: To John Adams from Pseudonym: "Seven Friends", 8 January 1799
From: Pseudonym: “Seven Friends”
To: Adams, John




May it Please Your Excellency,— Accomack Court House Eastern Shore, Virginia, Jany. 8th 1799.

With the Honourable Council and Senate of the United States of America.
As a Citizen of these States, and impressed with an ardent glow, of eager desire, to suggest any salutary mode for the Public good, and private utility of indivuduals, and thinking this period, of a mild, moderate unanimous, and just Government, to be a wise season, to place in your views, a number of sketches, for your consideration; of reasonable, just, light, and inoffencive Taxes, fraught with opulent elegibility, in both effect and design, as well as easy in Operation, and calculated chiefly, for the ostensible aggrandizement of this Country.—I beg leave to enumerate, the Names, of a few, from the bosom, of the tide, of many.
1st: A Tax on Seamen.—
2d: A Tax on all Vessells, under the escortive, Convoy of Your Vessells of War, and also on the Cargoes of all descriptions & of any Country.—
3d: A Tax upon all aliens, upon taking a Naturalization Oath of peacefull abode, and sincere fidelity.
4th: A Tax on the Oath Tickett & passport.
5th: A Tax on Marriages.
6th: A Tax on Deaths.
7th: A Tax on Births.
8th: A Tax on Wharfs, Houses and Streets.
9th: A Tax on all Letters, for any foreign place: a severe penalty on evassion of this Tax, or any other, to be recovered summarily, upon good plural proof.
10th: a Tax on all Kinds of Law Process.
11th: a Tax upon all receipts.
12th: an additional Tax on Lighthouses.
13th: a Tax upon, all Piers, Beacons & Buoys.
14th: a Tax upon all Pilots.
&c. &c. &c.
With a permanent plan, for the Salubrity of all Sea Port Towns.
Shou’d any elucidation, be requested, a Copy of this, with the request, will be obeyed, with remarks in full, and with the aggregate which will accrue.
Hastened by the departure of the Mail, with, a little indisposition, hinders from taking a Copy, some shy diffidence in giving now, my name, but a hearty inclination of being with truth & sincerity.

Seven Friends.:
P.S. The proper person’s frank on the Letter; will be a guide to send the papers unto the address of the Franker,—And the person, at the Post Office in Virga. directed to deliver it when call’d for, this will tend to prevent miscarriage & have as early a reply as possible.

